Citation Nr: 1124030	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  92-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	P. J. Sebekos, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1982.  He died in October 1990 at the age of 46.  The appellant is the surviving spouse.

This appeal to the Board of Veterans Appeals (Board) arises from a December 1990 rating action that denied service connection for the cause of the Veteran's death.

In February 1995 and in May 1996, the Board remanded this case for further development.  By decision of March 2003, the Board denied service connection for the cause of death; however, in March 2006, the United States Court of Appeals for Veterans Claims (Court) vacated the Board decision and remanded the matter for re-adjudication.  In September 2007 and in May 2010 the Board again remanded the case.  

Service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO (private attorney representation).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  In this case, the appellant has been denied due process of law.  

In January 2011, the appellant's attorney sent correspondence to the Board that contains additional argument and/or relevant evidence.  The Board received this correspondence on or about January 5, 2011.  In that correspondence, the appellant requested that the Board hold its decision in abeyance for 90 days to give her an opportunity to submit a favorable medical opinion.  

The appellant's correspondence was not immediately associated with the claims files, nor was the undersigned Veterans Law Judge notified of the correspondence prior to issuing its January 21, 2011, decision denying Appellant's claim for service connection for the cause of death of the Veteran.  Since then, this correspondence has come to the Board's attention and has been associated with the claims files. 

In order to prevent unfair prejudice to the appellant, the January 21, 2011-dated Board decision is hereby vacated.  With regard to the issue on appeal, a new decision may be entered as if the January 2011 decision by the Board had never been issued.


ORDER

The Board decision issued on January 21, 2011, under docket number 92-17 431, is dismissed.  






REMAND

The appellant has requested that the case be remanded to the RO for consideration of the newly submitted evidence and argument and has requested additional time to submit additional evidence.  In view of the foregoing, the Board believes that a REMAND is in order 

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider all evidence and argument received since the most recent supplemental statement of the case (SSOC) was issued.  The RO should undertake any additional development deemed proper prior to re-adjudicating the claim. 

2.  Thereafter, if the benefits sought are not granted to the appellant's satisfaction, she should be provided with an SSOC and be given an appropriate period of time in which to respond.

3.  Then, the case should be returned to the Board, if otherwise in order.  

The Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant unless otherwise notified by VA.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


